Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-10, 12-17, 19 and 20 is/are rejected under 35 U.S.C. 102 (a1 and a2) as being unpatentable over Medwick et al. (US Pub 20160223729).
Regarding claims 1-3, 14-16 and 17: Medwick teaches a coated article comprising a substrate having first and second surfaces with the following functional coating thereon.


    PNG
    media_image1.png
    545
    572
    media_image1.png
    Greyscale


Regarding claims 5, 7-8: The metallic layers are silver, the dielectric layers can be zinc stannate, zinc oxide, etc. and the outermost protective layer is titania (see Table 1). 
Regarding claim 6: The primers can be titanium, niobium, tungsten, nickel, chromium, iron, tantalum, zirconium, aluminum, silicon, indium, tin, zinc, molybdenum, hafnium, bismuth, vanadium, manganese, and combinations thereof (0068).
It is noted that the limitation of claim 6 reciting a primer deposited as a metal and subsequently oxidized is a process limitation and it has been held by the courts that while a claim may be defined by a process, patentability is based on the product itself and not its method of production. More specifically, as long as the prior art teaches the claimed product, the claim is met (MPEP 2113). However, Medwick does teach that their primers can be deposited as a metal and subsequently oxidized (0067). 
Regarding claim 4: Medwick fails to teach the reflectance and transmittance of their monolithic coated article shown above, however, as Medwick’s coating is the same as that claimed, one having ordinary skill would reasonably conclude it to have the same properties claimed absent an evidentiary showing to the contrary (MPEP 2112). 
Regarding claims 9-10, 12 and 13: Medwick’s fourth metallic layer can be an absorbing layer over their fourth dielectric and under the fifth (additional) dielectric and their absorbing layer is a subcritical metal film of silver (see 0058, 0114, 0134, 0137, 0139). 
Regarding claims 19 and 20: Medwick’s above mentioned coating layers are in the same sequence as that claimed on their substrate. As Medwick provides no indication that their coating layers are applied and formed in a single step, one having ordinary skill would reasonably conclude Fleury’s coating to be applied to their substrate by forming each layer, one after another in sequence as claimed.

2.	Claim(s) 1-10, 14-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Fleury et al. (US Pub 20110236663).
Regarding claims 1-5 and 7: Fleury teaches a coated article comprising a substrate having first and second surfaces with the following functional coating thereon (0135, 0136, Example 33). 
	
    PNG
    media_image2.png
    432
    744
    media_image2.png
    Greyscale


	As shown, the total combined thickness of the first, second and third metallic layers is 30nm, the visible reflectance is 7%, the visible transmittance is 72%, the metallic layers are silver, and the dielectric layers are silicon nitride. 
Regarding claim 6: As shown above, a layer of ZnO is over the metallic layers. 
It is noted that the limitation of claim 6 reciting a primer deposited as a metal and subsequently oxidized is a process limitation and it has been held by the courts that while a claim may be defined by a process, patentability is based on the product itself and not its method of production. More specifically, as long as the prior art teaches the claimed product, the claim is met (MPEP 2113). In the instant case, the only structure the limitation provides is that the primer layer needs to be an oxide of one of the claimed metals. As Fleury’s layer of ZnO is an oxide of zinc and zinc is one of the claimed metals, Fleury’s ZnO layer is considered to meet the primer layer recited in claim 6. 
Regarding claim 8: As shown above, an outermost protective coating of Si3N4 is present. 
Regarding claim 9 and 10: Fleury’s coated article can include tint glass, PVB (see 0139) or even an absorbing layer (see 0048, 0050, 0135).
Although not shown, an absorbing layer is over the fourth dielectric above (see 0135 that discloses an overblocker of Ti being above Ag4 and par. 0048 and 0050 that discusses such a layer being absorbing). 
Regarding claims 14-15 and 16: Fleury teaches a coated article comprising a substrate having first and second surfaces with the following functional coating thereon (0135, 0136, Example 33). 

    PNG
    media_image3.png
    262
    746
    media_image3.png
    Greyscale
 
Or alternatively, the coating can be interpreted in the following manner,

    PNG
    media_image4.png
    262
    746
    media_image4.png
    Greyscale


	As shown, the total combined thickness of the first, second, third and fourth metallic layers is 40nm. 
Regarding claim 17: A primer is over each metallic layer (see reasoning for ZnO above as well as 0135 that discusses Ti, although not shown, being over each metallic layer).
Regarding claims 19 and 20: Fleury’s above mentioned coating layers are in the same sequence as that claimed on their substrate. As Fleury provides no indication that their coating layers are applied and formed in a single step, one having ordinary skill would reasonably conclude Fleury’s coating to be applied to their substrate by forming each layer, one after another in sequence as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medwick et al. (US Pub 20160223729) as applied to claims 1 and 14 above, in view of either one of Ma (US 20200096687 by another having an earlier effective filing date) or Knoll (US Pub 20110262726).
Regarding claim 11 and 18: As discussed above, Medwick teaches the invention of claim 1 and 14 but fails to recite an absorbing layer with one of the compositions claimed being over the fourth dielectric as required by claim 11 or an absorbing layer over the fifth dielectric as required by claim 18. However, Medwick does not exclude such a layer composition and instead, only generally teaches a coating comprising alternating dielectric and silver layers. 
As Ma, who similarly teaches a coating comprising alternating dielectric and silver layers, teaches that it is desirable in the art to place an absorbing layer of 

    PNG
    media_image5.png
    151
    452
    media_image5.png
    Greyscale

directly under the outermost layer or part of the outermost layer in such a stack in order to adjust absorption therein (See abstract, 0015, Figures), it would have been obvious to one having ordinary skill at the time of invention to modify Medwick to include an absorbing layer as taught by Ma directly under their outermost protective layer or as part of their outermost protective layer to provide optical absorption. 
	Alternatively, as Knoll who similarly teaches a coating comprising alternating dielectric and silver layers, teaches that it is desirable in the art to make the outermost dielectric of such a coating a split SI3N4 layer comprising two Si3N4 layers with an absorbing layer of 

    PNG
    media_image6.png
    80
    443
    media_image6.png
    Greyscale

. 

4.	Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleury et al. (US Pub 20110236663) as applied to claims 1 and 14 above, in view of either one of Ma (US 20200096687 by another having an earlier effective filing date) or Knoll (US Pub 20110262726).
Regarding claim 11 and 18: As discussed above, Fleury teaches the invention of claim 1 and 14 but fails to recite an absorbing layer with one of the compositions claimed being over the fourth dielectric as required by claim 11 or an absorbing layer over the fifth dielectric as required by claim 18. However, Fleury does not exclude such a layer composition and instead, Fleury’s coating from claim 1 and claim 14 is that shown below comprising alternating dielectric and silver layers. 

    PNG
    media_image7.png
    262
    746
    media_image7.png
    Greyscale


    PNG
    media_image4.png
    262
    746
    media_image4.png
    Greyscale

	As Ma, who similarly teaches a coating comprising alternating dielectric and silver layers, teaches that it is desirable in the art to place an absorbing layer of 

    PNG
    media_image5.png
    151
    452
    media_image5.png
    Greyscale

directly under the outermost layer or part of the outermost layer in such a stack in order to adjust absorption therein (See abstract, 0015, Figures), it would have been obvious to one having ordinary skill at the time of invention to modify Fleury to include an absorbing layer as taught by Ma directly under their outermost SI3N4 layer or as part of their outermost Si3N4 to provide optical absorption. 
	Alternatively, as Knoll who similarly teaches a coating comprising alternating dielectric and silver layers, teaches that it is desirable in the art to split an outermost SI3N4 layer into two Si3N4 layers with an absorbing layer of 

    PNG
    media_image6.png
    80
    443
    media_image6.png
    Greyscale

. 

5.	Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleury et al. (US Pub 20110236663) as applied to claim 1 above, in view of either one of Medwick (US Pub 20160223729) or Caillet (US Pub 20170144927)
As discussed above, Fleury teaches the invention of claim 1 but fails to recite an absorbing layer that is a subcritical metal film of silver or gold being over the fourth dielectric and under an additional dielectric. However, Fleury does not exclude such a layer and instead, Fleury’s coating from claim 1 is that shown below comprising alternating dielectric and silver layers. 

    PNG
    media_image7.png
    262
    746
    media_image7.png
    Greyscale

	As Medwick, who similarly teaches a coating comprising alternating dielectric and silver layers, teaches that in a four silver layer stack that the fourth silver layer can be made into a subcritical metal film of silver for optical absorption (0058, 0114, 0134, 0137, 0139), it would have been obvious to one having ordinary skill at the time of 
	Alternatively, as Caillet who similarly teaches a coating comprising alternating dielectric and silver layers, teaches that it is desirable in the art to add a subcritical metal film of silver over the last functional layer of the stack and under the outermost dielectric for optical absorption, it would have been obvious to one having ordinary skill at the time of invention to modify Fleury to include a subcritical metal film of silver over their last Ag4 functional layer and under their outermost dielectric layer Si3N4 for optical absorption. This modification meets claim 12 and the dielectric Si3N5 being additional dielectric meeting claim 13.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16830829 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/578659 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6, 8, 13-21, 23-30 of copending Application No. 16/578659 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 10345499. Although the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784